DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
3.          The information disclosure statement (IDS), filed on 12/18/19 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
4.        Applicants election of species with traverse of surfactant (II) from claim 18, in the reply filed on 02/08/22 is acknowledged. The traversal is on ground (s) of the conclusion allegations. This is not persuasive because these species are independent or distinct because each combination results in a structurally distinct compound or composition that will have distinct properties. In addition, these species are not obvious variants of each other based on the current record. In accordance with species election practices, 

Scope of the Elected Invention
5.        Claims 1-20 are pending in this application.  Claims 9-11 are directed to the non-elected species. Accordingly, claims 9-11 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention/species.  
           The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-8, 12-20 are directed to a composition and species surfactant (II) from claim 18.

Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.         Claims 1-8, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussain (S.M.S. Hussain, et al, Surface and thermal properties of synthesized cationic poly(ethylene oxide) gemini surfactants: the role of the spacer, RSC Adv., 2019, 9, 30154–30163).
            Regarding claims 1-8, 12-16, Hussain discloses surfactant in scheme:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale







wherein GS2 read on the elected species of the claimed surfactant. 
            Regarding claims 17-18, 20, Hussain includes the features of claims 1, 16 above. Hussain further discloses the composition comprising the surfactant and water (section 3.2). In claim 17, the recitation “a drilling fluid” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 17 merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use. 
          Regarding claim 19, Hussain discloses the concentration in term of logC (Fig 9), the logC point -3 to -4 used to calculate concentration of surfactant GS2 m/z 768.5 

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766